PETITION DENIED.
5. Plaintiff's petition for rehearing is based upon reasons heretofore advanced and all of which were *Page 404 
considered in our opinion. Nothing new is presented except that attention is called to two decisions not previously cited: Caseyv. American Export Lines (December 17, 1947, not reported), by Judge Alfred C. Coxe of the United States District Court for the Southern District of New York, and Warren v. United States
(March 4, 1948) by Judge Harold R. Medina, of the same court, reported in 1948 A.M.C. 568. These eminent federal judges, passing upon the same question that was before us, have reached the opposite conclusion. They have not, however, seen fit to state the reasons which influenced them. Judge Coxe filed a memorandum consisting of one sentence. Judge Medina's answer to the claim that the Clarification Act barred a recovery against the agent for maintenance and cure is: "But by the weight of authority and the weight of reason too the Clarification Act will not bear the construction which respondent would give it with respect to rights arising after the date it took effect" (citing cases).
While we regret to find ourselves in disagreement with these decisions, we are not persuaded that the prestige of the judges who rendered them should, without more, cause us to abandon our previously announced views.
The petition for rehearing is, therefore, denied. *Page 405